Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both the input pad in Figure 1 and the mother substrate in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 

In paragraph 0019 of the published application, the office finds the first test portion is labeled as #121 and later finds the second test portion is labeled as #121 (
“… the second test portion 121 is disconnected with the second test portion 122…”).  

In paragraph 0019 of the published application, the office finds the input pad is labeled #110 and later (twice) the input pad is labeled #100 (“… will not obtain the electrical signal from the input pad 100. After completing the fabrication of the mother substrate 100, the input pad 100 is connected …”)


Allowable Subject Matter
As allowable subject matter has been indicated below, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 1 through 20 are allowed.  The following is an examiner' s statement of reasons for allowance:  

Claim 1 is allowable because, although Jeong (2008/0054798) discloses a mother substrate ([0037] “FIG. 1 illustrates a schematic diagram of a mother substrate 200 …”), comprising:
		an input pad located on an edge of the mother substrate ([0038] “… a first wire group 270 and a second wire group 280 formed on areas of the mother substrate 200 beyond where the organic light emitting display devices 210 are formed”); and
		a sub-substrate (Figure 1, #210) having a display area (Figure 1, #230) and a non-display area (Figure 1, #210 outside #230), wherein a switch array ([0039] “Each of the organic light emitting display devices 210 may include a scan driver 220, a pixel portion 230 …” wherein the office considers pixel portions of a display necessarily disclose a switch array) and one or more signal lines connected to the switch array are arranged in the display area (Figure 2, D1 through D3m), one end of the signal line lead out a first test portion (Figure 2, #260), and another end of the signal line is connected to the input pad (Figure 3, #280) and lead out a second test portion (Figure 2, #240), and the first test portion and the second test portion project on the non-display (Figure 2, #240 and 260 being outside 230), and
		although Lim (2019/0122943) discloses the first test portion and the second test portion are located on different conductive layers and are insulated from each other (Figure 1, #162 and 164 and [0103] “In an implementation, the first test pads 162 may overlap with second test pads 164. For example, as illustrated in FIG. 10, the first test pads 162, which are formed on the first surface 110a of the first test region TR1, may overlap with the second test pads 164, which are formed on a second surface 110b of the first test region TR1”),
		none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the projection of the first test portion and the second test portion on the non-display area forms an orthographic overlapping area.  

Claims 2 through 20 are allowable for being dependent upon independent claim 1.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622